On order of the Court, the application for leave to appeal the May 15, 2018 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment that addressed the proper interpretation of MCL 712A.19b(3)(k), for the reason that the court's analysis on that issue was unnecessary to the disposition of the case. The trial court erred by failing to determine, on the basis of legally admissible evidence, whether the statutory grounds for termination of the respondent's parental rights were proved by clear and convincing evidence. MCR 3.977(E)(3). Therefore, reversal of the trial court and remand for a new termination hearing was appropriate on that basis alone, and the Court of Appeals need not have addressed any further issues. We REMAND this case to the Family Division of the Muskegon Circuit Court for the proceedings ordered by the Court of Appeals-"a new hearing on *402whether there are statutory grounds to terminate respondent's parental rights."
We do not retain jurisdiction.